The evidence does not reasonably satisfy us that the purchase price for the land, or any part of it, was paid to or received by the respondent, under his agreement to sell the land to the complainant. We therefore concur in the finding of the trial court that complainant has not made a case which entitles him to specific performance of the contract to convey, because an essential element is wanting to bring the contract within the saving clause of the statute of frauds. Code, § 4289, subd. 5.
We are satisfied, however, that complainant was put in possession of the land at the time of the contract of sale, and that during his possession, in the belief that the contract was still subsisting and would be executed, he made valuable improvements on the land, observed by and known to respondent at the time, for which he has an equitable claim to reimbursement. Aday v. Echols, 18 Ala. 353, 52 Am. Dec. 225; Powell v. Higley, 90 Ala. 103, 7 So. 440; Jones v. Gainer,157 Ala. 218, 47 So. 142, 131 Am. St. Rep. 52; Williams v. Kilpatrick, 195 Ala. 563, 567, 70 So. 742.
On this theory of his possession and improvements, he would, of course, be chargeable with the rental value of the land during the period of his possession, by way of an offset to the value of his improvements.
We think the trial court should have retained the bill of complaint for relief in *Page 374 
this aspect, under the general prayer, and should have ordered an accounting to ascertain the value of the improvements made by complainant, and also the value of the rents with which he is chargeable, and decreed relief according to the balance shown.
The decree will be reversed to that extent, and the cause will be remanded for further proceedings.
Affirmed in part, and reversed in part, and remanded.
ANDERSON, C. J., and THOMAS and BOULDIN, JJ., concur.